                                        RUBIN LLC
                                         Attorneys at Law

                                   345 Seventh Avenue, 21st Floor
                                    New York, New York 10001
                                       www.rubinlawllc.com

PAUL A. RUBIN                                                              Telephone: 212.390.8054
prubin@rubinlawllc.com                                                     Facsimile: 212.390.8064


                                        January 15, 2020

Via ECF
Honorable Stuart M. Bernstein
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004

       Re:     In re Wansdown Properties Corporation N.V.; Case No. 19-13223 (SMB)

Dear Judge Bernstein:

This firm is counsel to the debtor in the above-reference chapter 11 case (the “Debtor”). As the
Court is aware, an adjourned hearing is scheduled for tomorrow January 16, 2020 at 10:00 a.m.
(the “Sale Hearing”) on the Debtor’s motion to sell its real property located at 29 Beekman
Place, New York, NY (the “Property”) to 29 Beekman Corp. (the “Purchaser”) under that certain
Residential Contract of Sale dated September 25, 2020 (together with exhibits and riders thereto,
the “Purchase Agreement”).

We write to promptly advise the Court in advance of the Sale Hearing that we have just received
this afternoon the annexed letter from Seth Akabas, counsel for the Purchaser, that gives notice
of the Purchaser’s refusal to grant an extension of time to close past January 31, 2020. At the
same time, Mr. Akabas expresses the Purchaser’s position that it is not required by the Purchase
Agreement to purchase the Property through a section 363 sale because a chapter 11 plan
remains possible. Mr. Akabas then states the Purchaser’s intent “to terminate the contract of
sale if a bankruptcy plan is not final and non-appealable in time for a closing to occur by the
current deadline, January 31, 2020.” See Letter from Mr. Akabas pg. 2 (emphasis added). Mr.
Akabas was present in Your Honor’s courtroom on January 14, 2020, when Your Honor stated
that the earliest a confirmation hearing on a chapter 11 plan could occur would be the end of
February. Mr. Akabas sent the attached letter despite his knowledge that confirmation of a plan
by January 31, 2020 would not be possible.

Notwithstanding Mr. Akabas’s statements to the contrary, the Purchase Agreement permits the
Debtor to sell the Property to the Purchaser via a section 363 sale because confirmation of a
chapter 11 plan in this case before the January 31, 2020 closing deadline (a deadline that the
Purchaser has refused to extend) is not possible. See Purchase Agreement, Second Rider ¶ 51(a).
January 15, 2020
Page 2
Mr. Akabas further states in his letter that the Purchaser’s refusal to proceed with a section 363
sale of the Property is also a result of the Debtor’s unwillingness to honor its purported
“acceptance” of a material modification to the Purchaser Agreement with respect to payment of
the mansion tax, which is an obligation of the Purchaser. See Purchase Agreement, First Rider
¶ 40. As Mr. Akabas himself admits, the Purchaser attempted to shift the obligation to pay the
mansion tax on to the Debtor by inserting language into the draft sale order that Mr. Akabas
insists we “accepted.”1 In fact, when we noticed the modification to the mansion tax obligation
that we had originally overlooked, we promptly brought it to Mr. Akabas’s attention within hours
and informed him of our oversight. The mansion tax on this transaction would be $334,750,
which is a substantial obligation.

We thought it important to bring this new development to the Court’s attention in advance of the
hearing.

                                                      Respectfully submitted,

                                                      RUBIN LLC

                                                      By:       /s/ Paul A. Rubin
                                                                Paul A. Rubin

cc:      (all via email)
         Seth A. Akabas, Esq.
         Ira Herman, Esq.
         Nader Mobargha, Esq.
         Sanford Rosen, Esq.
         Paul Schwartzberg, Esq.
         Erica Aisner, Esq.




1
  Mr. Akabas proposed the following insertion into the draft sale order: “The Purchaser is hereby authorized at
Closing, without further order of this Court, and directed to pay, out of the purchase price for the Property, any real
estate taxes owed by or allocated to the Debtor in respect of any period and/or periods prior to Closing, the payoff
amount owed to the Mortgage Lender, the “mansion tax” imposed on the Purchaser in connection with the
Purchaser’s purchase of the Property, and any other expenses directed by the Debtor.”


                                                                                                   RUBIN LLC
EXHIBIT
